Citation Nr: 1700983	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-09 023A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than April 14, 2006, for the award of service connection for coronary artery disease (CAD).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to November 1969, to include service in Vietnam from October 1968 to November 1969.  His decorations include the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO, in pertinent part, granted service connection for CAD, effective August 31, 2010.

In June 2013, the RO granted an earlier effective date of April 14, 2006.  In July 2015, the Board, in pertinent part, denied a still-earlier effective date.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In June 2016, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded for readjudication insofar as it denied an effective date earlier than April 14, 2006, for the award of service connection for CAD because the Board failed to provide adequate reasons and bases for its determination that a July 2003 rating decision was final.  The Court granted the Motion later that same month.

The record reflects that the agency of original jurisdiction (AOJ) has not yet fully completed actions requested in the Board's July 2015 remand with respect to the Veteran's claims for higher disability ratings for CAD and earlier effective dates for the awards of a total disability rating based on individual unemployability due to service-connected disability and Dependents' Educational Assistance pursuant to Chapter 35, Title 38, United States Code.  The Board will consider those matters after the AOJ completes the development sought in the remand and, if any of those claims remains denied, returns the matter(s) to the Board.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) that was received on April 3, 2003.

2.  In a July 2003 rating decision, the RO in Philadelphia, Pennsylvania, granted service connection and a 30 percent rating for PTSD, effective April 3, 2003; the RO notified the Veteran of its decision, and of his appellate rights, by letter dated July 16, 2003.

3.  The Veteran misfiled a notice of disagreement (NOD) with the Board that was received on July 20, 2004, expressing dissatisfaction with the rating assigned in the RO's July 2003 rating decision; a postmark for the NOD is not of record.

4.  The Board forwarded the NOD to the RO in Philadelphia; it was received at the RO in Houston, Texas, on July 27, 2004, and at the RO in Philadelphia on August 2, 2004.

5.  Subsequently received medical records reflect a diagnosis of CAD in 2002. 

6.  There is no other statement or communication from the Veteran, or other document, prior to the April 3, 2003, PTSD claim that can be construed as a claim for service connection for CAD.


CONCLUSION OF LAW

Resolving interpretive doubt in the Veteran's favor, the proper effective date to be assigned for the award of service connection for CAD is April 3, 2003.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.816 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for CAD was awarded on the basis of a liberalizing amendment that added ischemic heart disease to the list of conditions recognized as presumptively due to exposure to herbicides under 38 C.F.R. § 3.309(e), effective August 31, 2010.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, Federal District Court orders have created an exception to that rule that applies to certain diseases for which a presumption of service connection has been established pursuant to the Agent Orange Act of 1991.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The exception was codified at 38 C.F.R. § 3.816, effective September 24, 2003.  See Effective Dates of Benefits for Disability or Death Caused By Herbicide Exposure; Disposition of Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg. 50,966 (Aug. 25, 2003).  

The codifying regulation provides for an effective date earlier than the date of the liberalizing law under circumstances where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (2).

As defined in the regulation, a "Nehmer class member" includes a Vietnam Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  The term "covered herbicide diseases" means a disease for which VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).

In February 2011, VA issued a Training Letter with an attached "Nehmer Training Guide."  See VA Training Letter 10-04 (Feb. 10, 2011).  The most recent, revised version of the Guide was issued in July 2016.  The Guide stipulates, in pertinent part, that if, at the time of a prior decision on any compensation claim, VA had medical evidence of a now-covered condition, the covered condition is deemed to have been part of the previously denied claim.  The Guide specifically provides that this principle applies if the claimant appeals a decision on a compensation claim and submits evidence of the covered condition during the course of the appeal.

Pursuant to this guidance, the AOJ assigned the Veteran an effective date of April 14, 2006, for the award of service connection for CAD.  The AOJ's decision was based on the receipt of medical evidence from the Social Security Administration during the pendency of the Veteran's TDIU claim, received on April 14, 2006, reflecting a diagnosis of CAD in 2002.

On appeal, the Veteran and his attorney seek to establish an effective date of April 3, 2003, for the award of service connection for CAD.  They maintain that the Veteran filed a timely NOD with respect to an earlier, July 2003 rating decision that granted service connection and a 30 percent rating for PTSD, effective April 3, 2003, and that evidence of the 2002 diagnosis of CAD was received while that appeal was pending.

The Board agrees that an effective date of April 3, 2003, is appropriate.  The evidence reflects that the Veteran filed a claim for service connection for PTSD that was received on April 3, 2003.  In a July 2003 rating decision, the RO in Philadelphia granted service connection and a 30 percent rating for PTSD, effective April 3, 2003.  The RO notified the Veteran of its decision, and of his appellate rights, by letter dated July 16, 2003.

Thereafter, the Veteran filed an NOD with the Board that was received on July 20, 2004, expressing dissatisfaction with the rating assigned in the RO's July 2003 decision.  The next day, the Board took action to forward the NOD to the RO in Philadelphia.  It was received at the RO in Houston, Texas, on July 27, 2004, and then at the RO in Philadelphia on August 2, 2004.

By the time the NOD reached the RO in Philadelphia, more than one year had passed since the date of notification of the July 2003 rating decision (July 16, 2003).  As such, the NOD was not timely received at the AOJ.  See 38 U.S.C.A. § 7105(b)(1) (providing that an NOD shall be filed within one year from the date of mailing of notice, and that it must be filed "with the activity which entered the determination with which disagreement is expressed . . . .") (emphasis added); 38 C.F.R. §§ 20.300, 20.302(a) (to the same effect).

Significantly, however, the NOD was received at the Board within the prescribed time frame.  A postmark for the NOD is not of record.  As such, the postmark date is presumed by regulation to be five days prior to the date of receipt, excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. § 20.305.  Inasmuch as the NOD is date-stamped as having been received at the Board on July 20, 2004-and July 17 and 18, 2004, fell on a Saturday and Sunday, respectively-the NOD is deemed to have been received on July 13, 2004; within one year of July 16, 2003.

The CAVC has held that the period for filing a notice of appeal (NOA) with the CAVC is subject to equitable tolling under circumstances where the NOA is filed at the wrong location (e.g., at the RO or the Board) within the time period prescribed by law, and is thereafter forwarded to the appropriate location (i.e., the Court) after expiration of that period.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam) (citing Brandenburg v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004), and Santana-Venegas v. Principi, 314 F.3d 1293, 1298 (Fed. Cir. 2002)).

The courts have not addressed in precedent the question of whether that same principle applies to the misfiling of NODs at the Board.  However, the U.S. Supreme Court has provided some guidance that appears instructive.  See Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197 (2011).

In Henderson, the Supreme Court held that 38 U.S.C. § 7266(a), which imposes a 120-day deadline on the filing of an NOA with the CAVC, was not "jurisdictional" and, as such, did not foreclose consideration of equitable tolling.  The Court held that the rule pertaining to the 120-day deadline, although cast in mandatory language, did not go to the CAVC's subject-matter or personal matter jurisdiction.  Rather, it was in the nature of a "claims-processing rule," which sought to promote the orderly progress of litigation by requiring parties to take certain procedural steps at specified times.

In so concluding, the Court found that there was no clear indication that Congress intended § 7266(a) to be jurisdictional.  The Court noted that the statute neither spoke in "jurisdictional terms" nor referred in any way to the jurisdiction of the CAVC; that the section was not placed in a provision within the same subchapter entitled, "Organization and Jurisdiction"; and that rigid treatment of the 120-day period would clash sharply with Congress' longstanding solicitude for veterans and the canon that provisions for benefits to members of the Armed Services are to be construed in the beneficiaries' favor.  Id. at 1199.

Applying these principles to 38 U.S.C.A. § 7105(a), it would appear that the one-year deadline for the filing of NODs, although cast in mandatory terms, is likewise not "jurisdictional," as the Supreme Court used that term in Henderson.  As with § 7266(a), the deadline in § 7105(a) does not go to the Board's subject-matter or personal jurisdiction, but rather appears to be in the nature of a rule seeking to promote the orderly progress of litigation.  Congress' intent on the jurisdictional nature of the provision is also less than clear, inasmuch as § 7105(a) does not contain reference to the Board's "jurisdiction" per se (which is addressed in another section (38 U.S.C. § 7104, entitled "Jurisdiction of the Board")), and the Court's observations with respect to Congress' longstanding solicitude for veterans are equally applicable to the provisions of § 7105(a).

The Board acknowledges that the CAVC has previously described the one-year period for the filing an NOD as mandatory and jurisdictional.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).  However, it did so without benefit of the U.S. Supreme Court's decision in Henderson.  As such, it is not dispositive of the question currently before the Board.

Based on the opinion in Henderson, and the parallels between § 7266(a) and § 7105(a), and resolving interpretive doubt in the Veteran's favor, the Board is persuaded that equitable tolling is available in this case.  The Board is further persuaded that it should be applied so as to accept the Veteran's misfiled NOD with respect to the RO's June 2003 rating decision as timely.  

As the Veteran's PTSD claim was received by VA between May 3, 1989 and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), and remained pending when evidence of the 2002 diagnosis of CAD was received, the proper effective date of the award of service connection for CAD is April 3, 2003.  See 38 C.F.R. § 3.816(c)(2).  The full benefit sought on appeal with respect to this matter is granted.


ORDER

An effective date of April 3, 2003, for the award of service connection for CAD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


